   
  

      
 

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel; (212) 417-8700 Fax: (212) 571-0392

i ,)
" Ett raw

USDq sony

David E. Patt :ONICay |
Executive ‘Dienor eS LY FILED
Date i —ahor rey LED: Opry.

VIA ECF
Honorable Judge George B. Daniels
United States District Judge
Southern District of New York

OF NEW YO

 

Sauthern District of New York
Jennifer L. Brown
Attorney-in-Charge

 

 

500 Pearl Street SQ.ORDERED:
New York, NY 10007

Ging, 6 Done
Re: United States v. Oswaldo Morel-Garden, : George. Daniels, U.SH¥.J.

18 Cr. 230 (GBD)

Dated: [Nov 14 .:

Dear Judge Daniels: /

J write, with no objection from the Government and with no objection from Pretrial
Services, to respectfully request that Mr. Morel-Garden’s bail conditions be modified to
remove the condition of curfew with electronic monitoring.

On February 22, 2018, Magistrate Judge Cott ordered Mr. Morel-Garden released
with the following bail conditions, inter alia: a $150,000 personal recognizance bond
secured by two financially responsible persons; surrender of passport with no new
applications; strict pretrial supervision; home detention with electronic monitoring;
defendant to seek or continue employment. On September 12, 2018, Your Honor modified
Mr. Morel-Garden’s bail conditions from home detention to a curfew.

In the past year and nine months since his release on bail, Mr. Morel-Garden has
been fully compliant with his bail conditions. He recently secured a new job opportunity,
where his initial shift will be from 6pm to 6am six days a week. By removing the condition
of curfew with electronic monitoring, Mr. Morel-Garden will be allowed the opportunity to
gain additional work experience and better support himself financially. Assistant U.S.
Attorney Ryan Finkel and Pretrial Services Officer Bernisa Mejia do not object to Mr. Morel-
Garden’s request.

Thank you for your consideration of this matter.

Respectfully submitted,

/s/ Jennifer Willis

Jennifer Willis, Esq.
Assistant Federal Defender
212-417-8743

CC: AUSA Ryan Finkel (by ECF)
PTSO Bernisa Mejia (by e-mail)
